              Case 2:18-cr-00156-JAD-NJK Document 96 Filed 12/16/20 Page 1 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 United States of America,                                Case No.: 2:18-cr-00156-JAD-NJK

 4             Plaintiff
                                                        Order Granting Request to Extend Self-
 5 v.                                                    Surrender Date but Denying Request
                                                             for Recommendations to the
 6 Shawn Patrick Cody Dixon,                                      Bureau of Prisons

 7             Defendant                                               [ECF No. 92]

 8

 9            In June of this year, I sentenced Defendant Shawn Patrick Cody Dixon to 41 months in

10 prison, followed by three years of supervised release, after he pled guilty to conspiracy to

11 distribute methamphetamine and being a felon in possession of a firearm. 1 Because the COVID-

12 19 pandemic was then spiking in this nation’s prisons, I gave Dixon a generous self-surrender

13 deadline of January 4, 2021, to allow the Bureau of Prisons to sort out its pandemic-management

14 issues and to permit Dixon to make arrangements for his family obligations and affairs. 2 Dixon

15 now moves to further extend that self-surrender deadline, and he asks the court to recommend

16 that the Bureau of Prisons (BOP) place him on house arrest or in a halfway house instead of

17 sending him to the facility he’s been designated to—1,200 miles from home. 3 The government

18 opposes these requests, noting that the court was already generous and that there will never be a

19 convenient time for Dixon to begin serving his sentence. 4

20

21
     1
         ECF Nos. 46 (plea agreement); 83 (judgment).
22   2
         ECF No. 83.
23   3
         ECF No. 92.
     4
         ECF No. 94 at 2.
           Case 2:18-cr-00156-JAD-NJK Document 96 Filed 12/16/20 Page 2 of 3




 1         I am persuaded that a brief extension of Dixon’s self-surrender date is warranted. When I

 2 initially imposed this sentence, I did raise concerns about prison management of the pandemic

 3 and noted that delaying the commencement of Dixon’s sentence could help protect him from

 4 exposure. With the vaccine rollout plan beginning, and prisons likely to be part of that plan

 5 soon, it appears that there is a light at the end of the tunnel for such facilities. Delaying Dixon’s

 6 self-surrender date by 30 more days will give the BOP additional time to coordinate such efforts.

 7 Even if the vaccine has not reached Dixon’s desigated facility within those additional 30 days,

 8 the extra time will likely aid in further management of the virus at the facility. And because I

 9 have no information to suggest that Dixon has not been compliant on pre-surrender release, I do

10 not find that this brief delay will increase any risks to the public. So I grant Dixon’s request in

11 part and extend his self-surrender date by 30 days to February 3, 2021. 5 Because this is the

12 second extension of this deadline, 6 this court is unlikely to further extend it, regardless of the

13 status of the pandemic or the needs of Dixon’s family.

14         However, I am not persuaded to recommend that the BOP put Dixon on home

15 confinement or in a halfway house instead of the facility he has been assigned to. Dixon’s

16 counsel vigorously argued for a probationary or hybrid sentence. Although I thoughtfully

17 considered that request and the myriad mitigation arguments that defense counsel raised, I did

18 not find appropriate anything less than a true custodial sentence—primarily because of the

19 seriousness of Dixon’s offenses. I remain convinced that a custodial sentence is called for here,

20

21
     5
     I recognize that Dixon’s daughter has special needs. See ECF No. 93. I considered this fact
22 when imposing the original sentence and providing Dixon a generously long surrender date. I do
   not find these circumstances to justify further extension or considerations.
23 6
     The first extension was granted at sentencing; typical self-surrender dates are 90 days after
   sentencing.

                                                      2
          Case 2:18-cr-00156-JAD-NJK Document 96 Filed 12/16/20 Page 3 of 3




 1 so I decline the request to recommend to the BOP anything beyond what I already have

 2 recommended.

 3        IT IS THEREFORE ORDERED that Dixon’s Motion to Continue Self-Surrender Date

 4 and for Recommendations to the Bureau of Prisons [ECF No. 92] is GRANTED in part:

 5 Dixon’s self-surrender date is extended to February 3, 2021; the motion is denied in all other

 6 respects.

 7        Dated: December 16, 2020

 8                                                        _________________________________
                                                          U.S. District Judge Jennifer A. Dorsey
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  3
